Citation Nr: 0941383	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1974.  He died in May 2006.  The appellant claims 
as his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in North Little Rock, Arkansas, which denied service 
connection for the cause of the Veteran's death.  

In her July 2007 VA Form 9, the appellant requested a hearing 
before the Board at her local Regional Office.  Accordingly, 
in an April 2008 letter, the appellant was notified that a 
Travel Board Hearing had been scheduled for June 4, 2008 at 
12:30.  The appellant did not appear at this hearing.  The 
Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.704(d) (2009).  

The appellant also submitted a claim for accrued benefits and 
death pension benefits.  The RO has not adjudicated either 
claim.  With respect to the claim for accrued benefits, the 
Board notes that the Veteran had a claim for service 
connection pending at the time of his death (he filed a 
timely NOD to a March 2006 rating decision in March 2006, 
shortly before he passed away in May 2006).  The appellant 
timely filed a claim for accrued benefits in June 2006, well 
within one year of the Veteran's death.  Thus, the appellant 
has met the threshold requirements for entitlement to accrued 
benefits.  See 38 C.F.R. § 3.1000(c) (2009) (providing in 
pertinent part that an application for accrued benefits must 
be filed within 1 year after the date of the veteran's death, 
and that a claim for death pension, compensation, or 
dependency and indemnity compensation by a surviving spouse 
is deemed to include a claim for any accrued benefits); see 
also 38 C.F.R. § 3.152(b) (2009); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  The Board refers the claims for 
accrued benefits and death pension benefits to the RO for 
appropriate action. 

The Board also notes that in October 2007, the Veteran's 
former wife submitted a claim on behalf of her three children 
by the deceased Veteran.  It seems she may be claiming both 
DIC benefits and education benefits on their behalf.  The 
Board refers the claim(s) to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
the cause of the Veteran's death.  The Board finds that 
further development on this claim is warranted.  

The Veteran's May 2006 Certificate of Death indicates that he 
died of prostrate cancer.  The appellant argues that his 
prostrate cancer was caused by exposure to herbicides such as 
Agent Orange during the Veteran's period of service.  See 38 
C.F.R. § 3.312(a) (2009).

The Veteran's service personnel records show that he served 
in Thailand as a weapons mechanic at the Udorn Royal Thai Air 
Force Base for 162 days.  During the pendency of this claim, 
VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction 
with a Memorandum for the Record addressing herbicide use in 
Thailand during the Vietnam Era.  The memorandum contains 
information from the Department of Defense regarding sites 
within the United States and abroad where tactical herbicides 
such as Agent Orange were used, tested, or stored.  See VBA 
Fast Letter 09-20.  If the alleged herbicide exposure cannot 
be resolved based on the memorandum, and sufficient 
information has been obtained, an inquiry should be sent 
directly to the Army and Joint Services Records Research 
Center (JSRRC) for any information it can provide that might 
corroborate the Veteran's claimed exposure.  Id.  Thus, the 
Agency of Original Jurisdiction (AOJ) should send an inquiry 
to the JSRRC for any information regarding the Veteran's 
alleged herbicide exposure in Thailand.  

Finally, the Board notes that in the notice letter issued 
with the November 2006 rating decision, the RO stated that 
the appellant was not recognized as the surviving spouse of 
the Veteran.  In her March 2007 notice of disagreement, she 
disputed that finding.  The filing of a Notice of 
Disagreement places a claim in appellate status.  Therefore, 
a Statement of the Case regarding the issue of the 
appellant's status as the surviving spouse of the Veteran 
pursuant to 38 C.F.R. § 19.26 must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the appellant a statement of the 
case on the issue of whether she may be 
recognized as the surviving spouse of the 
Veteran, pursuant to 38 C.F.R. § 19.26 
(2009).  If the appellant perfects her 
appeal by submitting a timely and adequate 
substantive appeal, then the RO should 
return the issue of whether the appellant 
may be recognized as the Veteran's 
surviving spouse to the Board for the 
purpose of appellate disposition.

2.  Submit a request to the JSRRC for any 
information that might corroborate the 
Veteran's alleged herbicide exposure in 
Thailand.  If sufficient information 
cannot be obtained to meet JSRRC 
guidelines, produce a formal memorandum 
for the file documenting efforts to obtain 
this information.  If the AOJ is unable to 
obtain any further information from the 
JSRRC, the appellant should be notified of 
this fact and a copy of this notification 
associated with the file.  

3.  Thereafter, readjudicate the claim on 
the merits.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


